DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 14 the phrase “an adjacent top side of a log” would be clearer as “a top side of an adjacent log”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In line 2 the phrase “opposite end from a central planar disk comprises” would be clearer as “opposite ends from the central planar disk comprise”.  Appropriate correction is required.
Claims 19-21 are objected to because of the following informalities: The lettering for the subsections is confusing since it makes it seem like subsections are missing or dependent from previous claims when they are not and as such should be omitted for clarity.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  In section f, the phrase “on of the substantially flat planar surfaces” should be replaced with “one of the substantially flat planar surfaces” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, 9, 13-21, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 24 recite the limitation "the desired lightweight self-supporting structure" in lines 14-15 and section j, respectively.  There is insufficient antecedent basis for these limitations in the claim.
The claim limitations of lines 16-24 of claim 1 make it unclear how many logs are required to meet the limitations of the claim since the log and adjacent logs are provided in both the singular and plural making what is intended unclear, further the limitations seem to be somewhat redundant and reiterate features already disclosed using slightly different wording.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to include all the limitations of the claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 13, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over George (5881515), DeWilde (6595825) and Ben Shalom (2016/0136536).  George discloses a toy building set having hollow plastic extrusion logs (Fig. 1C, column 4 lines 45-65 & column 10 lines 6-24) with curved front and back sides, first and second ends and substantially flat planar top and bottom sides (Fig. 1C).  A plurality of apertures (28a” & 28b”) extend along the length of the top and bottom sides with each aperture extending from an outer surface of the log to an inner hollow surface of the log (Fig. 1C).  The logs are stackable by aligning top and bottom sides of respective adjacent logs and removably and interchangeably attaching them with a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over George, DeWilde and Ben Shalom as applied above and further in view of Uttley (2014/0273712).  George, DeWilde and Ben Shalom discloses the basic inventive concept with the exception of either the back side or both the front and back sides being substantially planar and including a plurality of apertures along the length thereof.  Uttley discloses a building set with hollow elongated components having substantially flat and planar front and back sides as well as substantially flat and planar top and bottom sides which all include apertures along the lengths thereof (Fig. 4).  It would have been obvious to one of ordinary skill in the art to modify the front and back sides of the logs of George, DeWilde and Ben Shalom to also be substantially flat and include apertures for the predictable result of enabling more complex structures to be created by enabling more variety in the connections made between components.  Furthermore, in regard to just the back side being made to be substantially flat, the examiner notes that changes in shape have been held to be an obvious matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over George, DeWilde and Ben Shalom as applied for claim 1 above.  The references disclose the basic inventive concept with the exception of the shaft being shaped as a straight line S.  It would have been obvious to one of ordinary skill in the art to configure the connector with a shaft with a straight line S shape since such a modification would have been an In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over George, DeWilde and Ben Shalom as applied above for claim 1 and further in view of Marini (3000134).  George, DeWilde and Ben Shalom disclose the basic inventive concept with the exception of having U-shaped connectors.  Marini discloses a U-Shaped connector (10) with protrusions that face each other (12) for enabling adjacent construction elements to be attached at the ends thereof by spring tension (Figs. 7 & 8, column 2 lines 7-14).  It would have been obvious to one of ordinary skill in the art to include U-shaped connectors to the building set of George, DeWilde and Ben Shalom for the predictable result of enabling interconnections between components positioned to be in the same plane to provide enhanced versatility and stability to created structures.  
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over George, DeWilde, Ben Shalom and Uttley as applied above for claim 2 and further in view of Leemon (2003/0049992).  The applied references disclose the basic inventive concept with the exception of the material for the logs and connector.  Leemon discloses a building kit with logs and connectors where the logs are made of polyethylene foam and the connectors are made of injection molded plastic (paragraphs 4 & 23).  Since both George and Leemon relate to building sets using logs, it would have been obvious to one of ordinary skill in the art to use the materials taught by In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over George, DeWilde and Ben Shalom as applied above for claim 1 and further in view of DeWilde (9377042).  The applied references disclose the basic inventive concept with the exception of having a flat plate fastener and a spike.  DeWilde (‘042) discloses a building set with elongated hollow members having a plurality of apertures that can further use elongated oval flat plate fasteners with portals at the ends thereof (Fig. 8) and spikes with a first end with a flat head (3b) and a second end with a bulbous detail (5) for attaching in the hollow area of an elongated hollow member and the portals of the oval flat plate using an interference fit (Fig. 9B).  It would have been obvious to one of ordinary skill in the art to modify the references to include a spike and flat plate as taught by DeWilde (‘042) for the predictable result of enabling more elaborate  and versatile constructions to be created.  
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over George, Leemon and Carlson (2010/0273388).  George discloses a method of using a toy building set by selecting hollow plastic extrusion logs (Fig. 1C, column 4 lines 45-65 & column 10 lines 6-24) with curved front and back sides, first and second ends and substantially flat planar top and bottom sides (Fig. 1C) with a plurality of apertures (28a” & 28b”) that extend along the length of the top and bottom sides with each aperture extending from an outer surface of the log to an inner hollow surface of the log (Fig. 1C), determining the length of logs needed to build a structure and determining the logs to be cut and counting the apertures to determine where to cut In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  The combination creates a device wherein sawing of the log will result in the bursting of bubbles in the material.  Carlson discloses cutting foam materials by placing the material in a miter (700) having slots that receive a saw (800) for cutting the material (abstract, Figs. 7 & 8).  It would have been obvious to one of ordinary skill in the art to use a miter and saw as taught by Carlson for the predictable result of making it easier to cut the logs with more accuracy.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6, 7, 9, 13-21 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711